DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the amendment papers filed on June 17, 2021. The amendment has been entered. Independent claims 1 and 11 have been amended. Claims 2, 12, and 21 have been canceled.
Claims 1, 3-11, and 13-20 remain pending. 
Response to Arguments
Applicant’s arguments on pages 6-9 of the amendment papers with respect to independent claims 1 and 11 have been fully considered and are persuasive. The rejections under § 103 of claims 1, 3-11, and 13-20 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest "providing, by a client application executing on a client device and incorporating an embedded browser, access to a plurality of network applications via the embedded browser, the plurality of network applications including a network application associated with an audio data stream" as recited in independent claim 1.
While Ford describes a browser generally, Ford does not teach or suggest any client application which incorporates an embedded browser.  Additionally, Ford does not teach or suggest any such client   Specifically, claim 1 recites that the embedded browser [incorporated in the client application executing on the client device] "detect[s]... the audio data stream from the network application ... ," "intercept[s]... the audio data stream," "determin[es]... to incorporate a watermark into the audio data stream," and "incorporate[es]... a digital signal corresponding to the watermark into the audio data stream, prior to being produced as an audio output by an audio speaker."  In contrast, as shown in FIG. 2A of Ford, the watermarking facility 217 is included in the host server 102.  Therefore, Ford does not teach or suggest any embedded browser incorporated in the client application executing on the client device incorporating digital signals corresponding to a watermark into an audio data stream.
In addition, neither Teng nor Rhoads cures those deficiencies of Ford.  Therefore, the prior art of record, alone or in combination, fails to teach or suggest each and every element of claim 1.
Independent claim 11, while different in scope, recites elements similar to those addressed in claim 1.  Hence, the prior art of record, alone or in combination, fails to teach or suggest each and every element of claim 11, for similar reasons.
To that end, independent claims 1 and 11, and their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651